Citation Nr: 0614663	
Decision Date: 05/19/06    Archive Date: 05/31/06	

DOCKET NO.  98-12 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for carpal tunnel 
syndrome. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disorder. 

4.  Entitlement to an initial evaluation in excess of 50 
percent for a major depressive disorder. 

5.  Entitlement to an increased evaluation for a post-
traumatic laceration of the right forearm with an incomplete 
right ulnar nerve lesion, currently evaluated at 30 percent.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active duty for training from August 1979 to 
November 1979 and active service in June 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefits sought on appeal.  
The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right leg disorder will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  A low back disorder was not manifested during service, or 
for many years following separation from service, and is not 
shown to be causally or etiologically related to service.

2.  Carpal tunnel syndrome was not manifested during service 
or for many years following separation from service, and is 
not shown to be causally or etiologically related to service.

3.  The veteran's major depressive disorder is not shown to 
be productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

4.  The veteran's right ulnar nerve disability is shown to be 
productive of severe incomplete paralysis of the ulnar nerve, 
but not complete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disorder are not met.  38 U.S.C.A. §§ 101(24), 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for the establishment of service connection 
for carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002). 38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.304 (2005).

3.  The criteria for an initial evaluation in excess of 50 
percent for a major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9434 (2005).

4.  The criteria for a 40 percent evaluation for post-
traumatic laceration of the right forearm with an incomplete 
right ulnar nerve lesion have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in September 2002, November 2003, and May 
2005.  

While the notice to the veteran did not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted 
or the effective date that could be assigned should an 
increased evaluation be granted, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  As 
for the increased evaluation granted by this decision, the 
veteran will have an opportunity to express disagreement with 
the effective date assigned by the RO when this decision is 
effectuated.  Therefore the veteran is not prejudiced by the 
failure to provide him that further information regarding the 
effective date for an increased evaluation.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  


Service Connection Claims

The veteran essentially contends that service connection is 
warranted for a low back disorder and for carpal tunnel 
syndrome.  He maintains that his low back disorder arose from 
a fall during service and that his carpal tunnel syndrome is 
due to his need to use crutches that he must use for his 
service-connected ulnar nerve disability.  Under VA laws and 
regulations, service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  


Low Back Disorder

A review of the veteran's service medical records discloses 
no complaints, treatment or diagnosis of any low back 
disorder.  Similarly, medical records dated following 
separation from service contain no evidence of complaints, 
treatment or diagnosis of a low back disorder until 1995 when 
VA outpatient treatment records show the veteran reported 
complaints of low back pain following a motor vehicle 
accident in April 1994.  In this regard, reports of VA 
examinations performed in December 1985 and July 1993 contain 
no evidence of complaints, treatment or diagnosis of a low 
back disorder.  And while subsequent medical records clearly 
document that the veteran currently has a low back disorder, 
for example a VA outpatient treatment record dated in July 
2003 recorded medical problems pertaining to the veteran of 
degenerative disc disease of the back and 
osteoarthritis/spondylosis, there is absolutely no medical 
opinion which suggests in any way that a currently diagnosed 
low back disorder is related to service, including any injury 
the veteran reports he sustained during service.  As such, 
the Board finds that the medical evidence is against the 
veteran's claim for service connection for a low back 
disorder.

Given that the medical evidence is against the claim, for the 
Board to conclude that the veteran's back disorder had it's 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (2003).  
Simply put, in the absence of evidence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current back disorder and service by way of the 
correspondence from the RO to him, but he did not do so.  A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a relationship between a current 
low back disability and an injury, disease or event in 
service.  While the veteran is clearly of the opinion that a 
current back disorder is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a low back disorder is not established in the 
absence of competent medical evidence demonstrating a 
relationship between a current disorder and service.

Carpal Tunnel Syndrome

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of carpal tunnel syndrome.  
In addition, medical records dated following separation from 
service also do not appear to contain a diagnosis of carpal 
tunnel syndrome.  VA examinations performed in December 1985 
and July 1993 contain no reference to carpal tunnel syndrome 
and a decision from the Social Security Administration dated 
in March 2001 pertaining to the veteran's claim for 
disability insurance benefits contains no reference to carpal 
tunnel syndrome.  Lastly, a VA neurological examination 
performed in March 2005, which indicates that it had reviewed 
the veteran's medical chart, similarly contains no reference 
to carpal tunnel syndrome.

Based on this record, the Board finds that service connection 
for carpal tunnel syndrome is not warranted.  Simply put, in 
the absence of evidence of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disability by way of letters 
from the RO to him, but he did not do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit 
evidence of a current disability.  While the veteran is 
clearly of the opinion that he has carpal tunnel syndrome, as 
a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for carpal tunnel syndrome is not 
established in the absence of a current disability.


Increased Evaluation Claims

The veteran essentially contends that the current evaluations 
assigned for his psychiatric and right ulnar disorders do not 
accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected major 
depressive disorder, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Evaluation of Major Depressive Disorder

A rating decision dated in March 2004 granted service 
connection for a major depressive disorder and assigned a 30 
percent evaluation under Diagnostic Code 9434 from October 9, 
2003.  The veteran expressed disagreement with that 
evaluation, and a rating decision dated in May 2005 increased 
the initial evaluation assigned for the veteran's major 
depressive disorder from 30 percent to 50 percent, also 
effective from October 9, 2003.  

In order to warrant the next higher 70 percent evaluation for 
the veteran's major depressive disorder, the schedular 
criteria contemplate that there is evidence of  occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.38 C.F.R. § 4.130, Diagnostic Code 
9434.

However, after reviewing the evidence of record, including 
outpatient treatment records and the reports of VA 
psychiatric examinations performed in December 2003 and March 
2005 the Board finds that the veteran does not more nearly 
meet the criteria for the next higher 70 percent evaluation 
for his major depressive disorder.  For example, those 
records contain no evidence of suicidal ideation, 
obscessional rituals which interfere with routine activities, 
speech that is intermittently illogical, obscure or 
irrelevant, near continuous panic or depression that affected 
the veteran's ability to function independently, 
appropriately and effectively or impaired impulse control.  
There was also no indication from the treatment records or 
the examination reports that there was evidence of neglect of 
the veteran's personal appearance.  For example, the March 
2005 VA examination noted that the veteran was appropriately 
dressed with adequate hygiene at the time of the examination 
and was cooperative, but angry in a wheelchair.  The veteran 
was also described as spontaneous and established eye contact 
with the examiner.  He was alert and in contact with reality 
and there was no evidence of any psychomotor retardation or 
agitation.  Thought processes were coherent and logical and 
there was no looseness of association and no evidence of 
disorganized speech.  The veteran had no phobias, 
obscessions, panic attacks or suicidal ideas.  His memory was 
intact, his judgment good and his insight was fair.

Therefore, the Board finds that the evidence does not 
demonstrate an entitlement to a 70 percent evaluation for the 
veteran's major depressive disorder.  The treatment records 
and VA examinations simply do not describe the symptomatology 
contemplated for the next higher 70 percent evaluation.  
Therefore, the veteran's claim for an increased evaluation 
for his major depressive disorder is denied.


Evaluation of Ulnar Nerve Disability

A July 1986 rating decision granted service connection for 
status post-traumatic laceration of the right forearm and 
assigned a noncompensable evaluation under Diagnostic Code 
7805.  A rating decision dated in September 1993 subsequently 
increased the evaluation for the veteran's right forearm 
disability from noncompensable to 30 percent under Diagnostic 
Code 7805-8516.  That rating decision also noted that the 
veteran's right upper extremity was his major extremity.  The 
30 percent evaluation has remained in effect since that time.

Under Diagnostic Code 8516 for impairment of the ulnar nerve, 
a 30 percent evaluation is for assignment for moderate 
incomplete paralysis and a 40 percent evaluation for severe 
incomplete paralysis.  A 60 percent evaluation is for 
assignment for complete paralysis of the ulnar nerve 
described as a "griffin claw" deformity, due to a flexure 
contraction of the ring and little fingers, atrophy very 
marked in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
and inability to spread the fingers (or reverse) and an 
inability to adduct the thumb with flexion of the wrist 
weakened.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of 
several VA examinations provided to the veteran specifically 
to assess the severity of his right ulnar disability.  After 
reviewing the evidence of record, the Board is of the opinion 
that the veteran's right ulnar disability is more severe than 
currently evaluated.  The Board specifically finds that the 
veteran's right ulnar disability is productive of severe 
incomplete paralysis of the ulnar nerve, thereby warranting a 
40 percent evaluation.

The VA examinations performed in May 1996 disclosed that the 
veteran's grip strength was decreased, specifically described 
as 3.5/5.  There was also diminished sensation of the right 
hand in the right ulnar nerve distribution and there was 
muscle atrophy of the intrinsic muscles of the right hand.  
The veteran was unable to touch the tip of the right thumb to 
the tip of the right little finger.  The February 1998 VA 
examination described the disability as an incomplete ulnar 
nerve paralysis with moderate muscular atrophy of the first 
dorsal interspace and the thenar and hypothenar eminence.  
The veteran was able to spread his fingers, but not 
completely and could unite the fingers, but not completely.  
More recently, the VA examination performed in March 2005 
grip strength of the right hand was described as 3/5.  
Sensory examination disclosed a decreased pinprick in the 
ulnar nerve distribution and there was a flexion contracture 
of the fifth finger.  The fifth finger was described as kept 
in abduction and there was a loss of adduction of that 
finger.  

While the Board finds that the evidence demonstrates that the 
veteran is entitled to a 40 percent evaluation for severe 
incomplete paralysis of the right ulnar nerve, the Board also 
finds that an evaluation in excess of 40 percent is not 
warranted since the veteran is not shown to have complete 
paralysis of the ulnar nerve.  The medical evidence is 
consistent as describing the veteran's disability as an 
incomplete paralysis of the ulnar nerve and the medical 
evidence clearly demonstrates function remaining in the right 
upper extremity such that complete paralysis of the right 
ulnar nerve is clearly not present.  Therefore, an evaluation 
in excess of 40 percent for the veteran's right ulnar nerve 
is not warranted.


ORDER

Service connection for a low back disorder is denied.

Service connection for carpal tunnel syndrome is denied.

An initial evaluation in excess of 50 percent for major 
depressive disorder is denied.

Subject to the provisions governing the award of monetary 
benefits, a 40 percent evaluation for post-traumatic 
laceration of the right forearm with incomplete right ulnar 
nerve lesion is granted. 



REMAND

The veteran's claim for service connection for a right leg 
disorder was previously considered and denied by a rating 
decision dated in September 1996.  As such, the veteran is 
required to submit new and material evidence to reopen the 
previously denied claim. 

In connection with this claim, the RO provided notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
However, a case from the United States Court of Appeals for 
Veterans Claims (Court) has essentially modified the 
information that must be provided to a claimant seeking to 
reopen a previously denied claim.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).

In Kent the Court held, in part, that the VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and must notify the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought.  
The Court further held that the VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The record does 
not reflect that the veteran was provided notice that 
complies with the Kent ruling in connection with the claim as 
to whether new and material evidence had been submitted to 
reopen a claim for service connection for a right leg 
disorder.  

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

The veteran should be provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  Apart from any 
other requirements applicable under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO should advise the 
veteran of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefits sought.  
In doing so, the RO should advise the 
veteran or the element or elements 
required to establish service connection 
that were found to be insufficient in the 
previous denial.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development and to insure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


